Thomas, J.
This is an action for damages for breach of contract in refusing to take land purchased of the plaintiffs at auction, and to pay for the same.
The case is before us on an agreed statement of facts. The only question made is as to the sufficiency of the deed tendered by the plaintiffs. The plaintiffs were to give “ a good and sufficient warranty deed.” They were tenants in common of the land. They made and tendered a deed in which each grantor warranted his several share, but not that of his co-grantor. This is clearly right. The purchaser was to have a warranty of title from him who conveyed, but not also a guaranty from others, If several deeds had been made with several covenants, the terms would have been complied with. The legal effect is the same in a joint deed with several covenants.

Judgment for the plaintiffs.